DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 9/9/22 is acknowledged.  The traversal is on the ground(s) that the claims are not directed to different species.  This is not found persuasive because claims 7-13 and 20-25, pertain to a separate and distinct species from that of elected species 1 including claims 1-6 and rejoined claims 14-19, a separate and burdensome search would need to be additionally conducted to address the remaining species when an exhaustive search has already been conducted.  Applicant is reminded that should future prosecution find allowable subject matter and such subject matter be properly incorporated into the withdrawn claims rejoinder may be possible.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al (US 2015/0287708).

1. (Original) A semiconductor device, comprising:
 a substrate (Fig.22 C (substrate is interpreted as layers 298/302 and below); 
an electrical component (596) disposed over a surface of the substrate [0207]; 
an encapsulant (594) deposited over the electrical component and substrate, wherein a portion of the surface of the substrate remains exposed from the encapsulant (598) [0207]; and 
a shielding layer (592) formed over the encapsulant, wherein the portion of the surface of the substrate is exposed from the shielding layer (598) [0205] (Fig.22C).  

2. (Original) The semiconductor device of claim 1, further including a laser disposed over the portion of the surface of the substrate (Fig.13t (350/352) [0163-0164- explains that openings like 598 are formed by laser].  
3. (Original) The semiconductor device of claim 1, further including a mask (596) disposed over the portion of the surface of the substrate [0206].  

4. (Original) The semiconductor device of claim 1, further including a jig with a tab of the jig disposed over the portion of the surface of the substrate [0240/0243] (Fig.26m).  

5. (Original) The semiconductor device of claim 4, further including an insulating layer physically contacting the tab of the jig and the portion of the surface of the substrate [0240/0243].  

6. (Original) The semiconductor device of claim 1, wherein the portion of the surface of the substrate includes a terminal or socket (Fig.22C (302) [0150].

14. (Original) A semiconductor device, comprising:
a substrate (Fig.22 C (substrate is interpreted as layers 298/302 and below);
an electrical component (596) disposed over the substrate [0207]; 
an encapsulant (594) deposited over the electrical component and substrate, wherein a portion of the substrate remains exposed from the encapsulant (598) [0207]; and 
a shielding layer (592) formed over the encapsulant [0205] (Fig.22C).  

15. (Original) The semiconductor device of claim 14, further including a laser disposed over the portion of the substrate (Fig.13t (350/352) [0163-0164- explains that openings like 598 are formed by laser].  
16. (Original) The semiconductor device of claim 14, further including a mask (596) disposed over the portion of the substrate [0206].  

17. (Original) The semiconductor device of claim 14, further including a jig including a tab of the jig disposed over the portion of the substrate [0240/0243].  

18. (Original) The semiconductor device of claim 17, further including an insulating layer disposed between the tab of the jig and the portion of the substrate [0240/0243].  

19. (Original) The semiconductor device of claim 14, wherein the portion of the substrate includes a contact pad (Fig.22C (302) [0150].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



9/30/22